Citation Nr: 0108177	
Decision Date: 03/20/01    Archive Date: 03/26/01	

DOCKET NO.  00-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of the thoracic spine 
(T9).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from December 1974 to July 
1996.  Among others, he was awarded the Combat Action Ribbon 
and is documented to have served in the Persian Gulf War and 
in Operation Restore Hope in Somalia. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an original rating action of August 
1999, issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The 
veteran's initial claim was reviewed by the RO in St. 
Petersburg, Florida, but the veteran relocated to California.  
The veteran appealed four issues decided in the initial 
rating action of August 1999, but he later withdrew two of 
them, leaving the two remaining in this appeal.  

Following additional development conducted following the 
veteran's appeal, including the conduct of multiple VA 
examinations and the collection and review of private medical 
records, the RO granted increased evaluations in an April 
2000 Supplemental Statement of the Case.  Specifically, the 
evaluation of degenerative disc disease of the cervical 
spine, initially evaluated at 10 percent, was increased to 
20 percent, and the evaluation of residuals of a compression 
fracture of T9, initially evaluated as noncompensable, was 
increased to 10 percent.  Each of these increased evaluations 
was granted an effective date back to the 1st of the month 
following the veteran's separation from service (August 
1996).  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals stemming from an initial or original rating require 
evaluation for separate or "staged" ratings assigned for 
separate periods of time during the pendency of the appeal, 
based upon the evidence on file).  Following this action, the 
veteran's combined evaluation, effective from the month 
following service, was 60 percent plus entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(k) (West 1991).  
The veteran was notified of these allowances and responded in 
June 2000 that he wished to continue this appeal.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000 (Pub.L. No. 106-475, 114 
Stat. 2096 (2000)) was passed into law.  Among other things, 
this law redefined the obligations of VA with respect to the 
duty to assist and to give notification to a claimant as to 
what is required for a claim to be successful.  All 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment.

Because the VCAA was enacted after the RO certified this case 
to the Board (and the RO thus did not have the opportunity to 
address the VCAA's applicability to the appellant's claims), 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected cervical and thoracic 
spinal disorders and, after securing any 
necessary release(s), the RO should 
obtain copies of all records which are 
not already on file.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, including compliance with 
any newly adopted regulations passed by 
VA to implement the VCAA.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A), and 5107) are 
fully satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
VCAA, including any formal or informal 
guidance that is subsequently provided by 
VA, including final regulations and/or 
precedent opinions of VA General Counsel.  
Any binding and pertinent Court decisions 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  The veteran and his 
representative must be allowed an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.  The veteran need take no 
action until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



